DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer, et al. [US 20100191965]. 
As per claim 1:	Fischer, et al. teach a method of secure communication comprising:
generating, at least partially by a first device, an asymmetric key pair including a private signing key and a corresponding public verification key; [Fischer : 0098; In public key encryption, a message is kept secret from anyone not possessing a specific private key. In a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key; [Fischer : 0099; a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature]
providing the KSI signature and (a) the public verification key or (b) the value used to generate the public verification key to the second device; and [Fischer : 0100; the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function. This authentication scheme is shown in FIG. 9. Thus, the KSI signature and the public verification key may broadly be the private/public key applied on the signature being provided with the signed message]
communicating a first message to the second device, the first message signed using the private signing key. [Fischer : 0098; in a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
Claim 2: Fischer : 0098, 0108-0109 (messages include LTE RRC connection request message and RRC message); discussing the method of claim 1, further comprising before communicating the first message, receiving a second message from the second device 
Claim 3: Fischer : 0109 (signature also as MAC-I comprises an RRC message – refer to 0100); discussing the method of claim 2, further comprising requesting and receiving a second keyless signature from the KSI for the second message and verifying the second message based on the second keyless signature.
Claim 4: Fischer : 0065; discussing the method of claim 1, further comprising: before communicating the first message to the second device, receiving a second message from the second device indicating that the KSI signature is not verified.
Claim 5: Fischer : 0112 (signature also as MAC-I comprises an RRC message – refer to 0109); discussing the method of claim 4, further comprising re-sending the KSI signature in response to receiving the second message from the second device.
Claim 6: Fischer : 0106, 0113; discussing the method of claim 4, further comprising in response to receiving the second message from the second device: generating a new asymmetric key pair including a new public verification key and a new private signing key; before providing the new public verification key to a second device, requesting and receiving a keyless signature infrastructure (KSI) signature for the new public verification key; and providing the new public verification key and the KSI signature to the second device.
Claim 7: Fischer : 0107, 0110; discussing the method of claim 2, further comprising operating without capability to communicate with a KSI that issued the KSI signature after receiving the second message indicating the KSI signature is verified.

Claim 9: Fischer : 0112; discussing the method of claim 8, further comprising stripping PKE signatures from the data before signing the data.
As per claim 10:	Fischer, et al. teach a non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for secure communication, the operations comprising: 
generating, at least partially by a first device, an asymmetric key pair including a private signing key and a corresponding public verification key; [Fischer : 0098; In public key encryption, a message is kept secret from anyone not possessing a specific private key. In a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key; [Fischer : 0099; a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature]
providing the KSI signature and (a) the public verification key or (b) the value used to generate the public verification key to the second device; and [Fischer : 0100; the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function. This authentication scheme is shown in FIG. 9. Thus, the KSI signature and the public verification key may broadly be the private/public key applied on the signature being provided with the signed message] 
communicating a first message to the second device, the first message signed using the private signing key. [Fischer : 0098; in a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
Claim 11: Fischer : 0098, 0108-0109 (messages include LTE RRC connection request message and RRC message); discussing the non-transitory machine-readable medium of claim 10, wherein the operations further comprise before communicating the first message, receiving a second message from the second device indicating that the KSI signature is verified and wherein communicating the first message includes only communicating the first message after receiving the second message from the second device.
Claim 12: Fischer : 0109 (signature also as MAC-I comprises an RRC message – refer to 0100); discussing the non-transitory machine-readable medium of claim 11, wherein the operations further comprise requesting and receiving a second keyless signature from the KSI for the second message and verifying the second message based on the second keyless signature.

Claim 14: Fischer : 0112 (signature also as MAC-I comprises an RRC message – refer to 0109); discussing the non-transitory machine-readable medium of claim 13, wherein the operations further comprise re-sending the KSI signature in response to receiving the second message from the second device.
Claim 15: Fischer : 0106, 0113; discussing the non-transitory machine-readable medium of claim 13, wherein the operations further comprise, in response to receiving the second message from the second device generating a new asymmetric key pair including a new public verification key and a new private signing key, before providing the new public verification key to a second device, requesting and receiving a keyless signature infrastructure (KSI) signature for the new public verification key, and providing the new public verification key and the KSI signature to the second device.
As per claim 16:	Fischer, et al. teach a system comprising: 
processing circuitry; and [Fischer : 0116]
a memory coupled to the processing circuitry and including instructions stored thereon that, when executed by the processing circuitry, cause the processing circuitry to perform operations for secure data communication [Fischer: 0117], the operations comprising: 
generating, at least partially by a first device, an asymmetric key pair including a private signing key and a corresponding public verification key; [Fischer : 0098; In public key encryption, a message is kept secret from anyone not possessing a specific private key. In a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key] 
before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key; [Fischer : 0099; a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature]
providing the KSI signature and (a) the public verification key or (b) the value used to generate the public verification key to the second device; and [Fischer : 0100; the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function. This authentication scheme is shown in FIG. 9. Thus, the KSI signature and the public verification key may broadly be the private/public key applied on the signature being provided with the signed message] 
communicating a first message to the second device, the first message signed using the private signing key. [Fischer : 0098; in a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
Claim 17: Fischer : 0098, 0108-0109 (messages include LTE RRC connection request message and RRC message); discussing the system of claim 16, wherein the operations further comprise, before communicating the first message, receiving a second message 
Claim 18: Fischer : 0107, 0110; discussing the system of claim 17, further comprising operating without capability to communicate with a KSI that issued the KSI signature after receiving the second message indicating the KSI signature is verified.
Claim 19: Fischer : 0110-0113; discussing the system of claim 18, wherein the operations further comprise: while operating without the capability to communicate with the KSI, collecting data; restoring the capability to communicate with the KSI; and signing the data collected while operating without the capability to communicate with the KSI with a second KSI signature.
Claim 20: Fischer : 0112; discussing the system of claim 19, wherein the operations further comprise stripping PKE signatures from the data before signing the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435